Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, 13-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Boyd et al (US 10,273,789).
Boyd et al (US 10,273,789) discloses:
1. A grooved receiving device forming a portion of a downhole tool, comprising: 
a cylindrical body (12) having an interior surface defining a cavity (52), the cylindrical body forming an upper portion of the downhole tool, the interior surface having a first diameter and comprising a plurality of axial grooves (grooves at internal diameter change at 48 and similarly at the interior of section 14, are both axial and circumferential); wherein: 
the cavity is configured to pass a fluid received from an interior of the downhole tool; and 
each of the plurality of axial grooves extend radially into the interior surface to define a second diameter, the second diameter greater than the first diameter.  (The diameter of the groove is larger than the diameter of the ungrooved middle section of the body.)
2. The device of claim 1, wherein the grooved receiving device is configured to receive a conventional inside grappling fishing tool.  (As 14 is called a "fishing neck", it is understood to be for receiving an inside grappling fishing tool.)
3. The device of claim 2, wherein the downhole tool is an interior flow through plunger tool configured for use in a hydrocarbon wellbore.  (Body 12 provides interior flow through capability.)

6. The device of claim 1, wherein each of the axial grooves extend axially into the interior surface to a first length.  (Figure 2 shows wherein the groove extends around the circumference and into the interior surface axially.)
7. The device of claim 6, wherein the second diameter is constant along the first length.  (Figure 2 illustrates  such consistency.)
10. The device of claim 1, wherein the plurality of axial grooves are two or more axial grooves. (Grooves near elements 18 and at 14.)  
13. A grooved receiving device forming a portion of a downhole tool, comprising: 
an interior surface (interior surface of 52) defining a cavity of the grooved receiving device, the interior surface comprising a plurality of axial grooves (interior circumferential and axial groove at 14, as well as along the inner surface near 18, starting at 48) and the cavity having a nominal first diameter, the interior surface coupled to a downhole tool interior surface (diameters are shown in Figure 2); wherein: 
the cavity is configured to pass a fluid received from an interior cavity of the downhole tool (Figure 2 illustrates such a configuration); and 

14. The device of claim 13, wherein the downhole tool device is an interior flow through plunger. (Abstract) 
15. The device of claim 13, wherein each of the set of axial grooves extend radially to a first length and are concentric about a longitudinal centerline of the downhole tool.  (Figure 2 shows wherein the groove extends around the circumference and into the interior surface axially in a concentric manner about the center axis.)
16. The device of claim 13, wherein the device forms a fishing neck (14) adapted to receive a conventional inside grappling fishing tool.  
18. The device of claim 11, wherein a width of each of the axial grooves varies along a longitudinal centerline of the downhole tool.  (Figure 2 illustrates wherein both groove widths are different, as they extend along the longitudinal axis.)
19. Boyd discloses an apparatus capable of performing a method of descending and retrieving a grooved fishing neck downhole tool within a tubular string of a wellbore, comprising: 
positioning the grooved fishing neck downhole tool within the tubular string, the grooved fishing neck downhole tool comprising: 
a cylindrical body (12) adapted to fit within the tubular string and having a body interior surface defining a cavity of a first diameter, the cavity adapted to pass a fluid from the cavity and out an upper portion of the cylindrical body; and 
a set of axial grooves (interior circumferential and axial groove at 14, as well as along the inner surface near 18, starting at 48) disposed on the body interior surface at the upper portion, each of the set of axial grooves extending radially to a first depth and defining a second diameter; 
descending the grooved fishing neck downhole tool within the tubular string to a fixed location, wherein fluid passes through the set of axial grooves; 
lowering a conventional inside grappling fishing tool not shown) toward the grooved fishing neck downhole tool; 

pulling the conventional inside grappling fishing tool up the tubular string so as to retrieve the grooved fishing neck downhole tool.  (As 14 is called a "fishing neck", it is understood to be for receiving an inside grappling fishing tool.)
20. The method of claim 19, wherein the grooved fishing neck downhole tool is a grooved fishing neck interior flow through plunger. (Abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd alone.
11 and 12. Boyd discloses the device of claim 1, wherein: 
the first diameter defines a nominal inner diameter cross-sectional area of the upper portion of the downhole tool; 
the plurality of axial grooves extending radially into the interior surface define an enhanced geometry inner diameter cross-sectional area of the upper portion of the downhole tool.
Boyd fails to specify wherein
the ratio of the enhanced geometry inner diameter cross-sectional area to the nominal inner diameter cross-sectional area is between 1.01 and 1.40/ 1.01 and 1.50.  (The cross section area difference between the groove near 14, and the ungrooved portion of body 12, along 52 appears to fit this particular ratio.)
Regarding claims 11 and 12, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Therefore it would have been obvious to modify Boyd to obtain the invention as specified in the claim, requiring the specific cross-sectional area ratios, for the expected benefit of changing such an inner diameter to fit a particular size tool.

Allowable Subject Matter
Claims 4, 8-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679